Name: Commission Regulation (EC) No 124/94 of 25 January 1994 extending Regulations (EEC) No 1652/92, (EEC) No 3779/91 and (EEC) No 3685/92 as regards export refunds for baled tobacco from the 1990, 1991 and 1992 harvests
 Type: Regulation
 Subject Matter: marketing;  plant product;  trade policy
 Date Published: nan

 26 . 1 . 94 Official Journal of the European Communities No L 21 /11 COMMISSION REGULATION (EC) No 124/94 of 25 January 1994 extending Regulations (EEC) No 1652/92 , (EEC) No 3779/91 and (EEC) No 3685/92 as regards export refunds for baled tobacco from the 1990, 1991 and 1992 harvests ties in question in order to enable those exports to be carried out ; Whereas the export refunds are to apply to exports carried out from 1 January 1994 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 The period of validity of Regulations (EEC) No 1652/92, (EEC) No 3779/91 and (EEC) No 3685/92 is hereby extended until 30 June 1994 in respect of the 1990 , 1991 and 1992 harvests. Article 2 Regulation (EEC) No 3685/92 is hereby amended as follows : 1 . in Annex I the following is inserted after serial number '25' : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ('), as last amended by Regulation (EEC) No 860/92 (2), and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1988 , 1989 and 1990 harvests by Commission Regulation (EEC) No 1652/92 (3), as last amended by Regulation (EEC) No 1615/93 (4); Whereas export refunds were also fixed in respect of certain varieties of tobacco from the 1991 harvest by Commission Regulation (EEC) No 3779/91 (*), as last amended by Regulation (EEC) No 1616/93 (6); Whereas, finally, export refunds were fixed in respect of certain varities of tobacco from the 1992 harvest by Commission Regulation (EEC) No 3685/92 f) ; Whereas the competitive situation on the world market for Virginia justifies the introduction of export refunds for Greek Virginia for the 1992 harvest ; whereas it is there ­ fore necessary to amend the two Annexes to Regulation (EEC) No 3685/92 ; Whereas, with the exception of the 1988 harvest, the final date for granting all those refunds was set at 31 December 1993 ; whereas, in respect of the 1990 , 1991 and 1992 harvests, export opportunities after that date have materia ­ lized for certain varieties of tobacco ; whereas it is accor ­ dingly appropriate to grant refunds in respect of the varie ­ '26 | Virginia EL | 2401 10 10 2602 I 0,15 I 02'; 2. in Annex II the following is inserted after serial number '25' : '26 | Virginia EL | 2401 20 10 2602 | 0,21 | 02'. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply to exports carried out from 1 January 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 94, 28 . 4. 1970, p. 1 . I2) OJ No L 91 , 7. 4. 1992, p. 1 . 0 OJ No L 172, 27. 6. 1992, p. 42. (4 OJ No L 155, 26. 6. 1993, p. 16 . 0 OJ No L 356, 24. 12. 1991 , p. 54. (&lt;) OJ No L 155, 26. 6. 1993, p. 17. 0 OJ No L 374, 22. 12. 1992, p. 6 .